876 F.2d 103
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jerry DOWNING, Plaintiff-Appellant,v.MICHIGAN CONSOLIDATED GAS CO.;  Bob Sirkle;  Dick Marion;Harold Pop;  Mike George;  Doug Powers;  ButchEaly, Defendants-Appellees.
No. 88-1647.
United States Court of Appeals, Sixth Circuit.
June 8, 1989.

1
Before RALPH B. GUY and RYAN, Circuit Judges, and DAVID D. DOWD, Jr., District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff filed an action under 42 U.S.C. Sec. 1981;  Michigan's Elliott-Larsen Civil Rights Act, M.C.L. Sec. 37.2101, et seq.;    and, the Michigan Handicappers' Civil Rights Act, M.C.L. Sec. 37.1101, et seq.    Plaintiff alleged that the defendants discriminated against him because of his race and handicap.  The district court granted summary judgment for defendants after holding an evidentiary hearing and the instant appeal followed.  The parties have briefed the issues, plaintiff proceeding pro se.


4
Upon consideration, we find the district court correctly entered summary judgment for defendants under the standard set forth in Celotex Corp. v. Catrett, 477 U.S. 317, 322-27 (1986).  We have examined the record and find ample evidence that defendants did not act discriminatorily in terminating plaintiff for his failure to obey a direct and reasonable order.  Plaintiff, in turn, failed to support his discrimination contentions with like evidentiary material.


5
Accordingly, the district court judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable David D. Dowd, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation